Title: To John Adams from Edmund Randolph, 2 April 1795
From: Randolph, Edmund
To: Adams, John



Dear Sir
Philadelphia April 2. 1795.

I have the honor of returning to you the letter of Mr. J. Q. Adams. It is one among the many proofs of his attention, penetration and fitness for his present functions; which I feel a sincere pleasure in announcing on all proper occasions.  The President desires me to present his acknowledgements to you for the communication.
It will be agreeable to you to learn, that no intelligence from Amsterdam gives the least reason to expect, that your sons will be placed in any jeopardy by the late catastrophe in Holland; and that our instructions do not require the minister at the Hague to incur the smallest personal danger.
If you are not a subscriber to Bache’s scandalous chronicle, it may be a subject of momentary amusement to be now informed, that it is filled with discussions on the treaty; not one word of which, I believe, is known thro’ a regular channel to any person here, but the President and myself.
I have the honor to be / with great respect, dear sir / Sincerely yours

Edm: Randolph